RESOLUCIÓN
Por estar el Tribunal igualmente dividido, se deniega la Moción al Amparo de la Sección 7 del Artículo V de la Constitución del Estado Libre Asociado de Puerto Rico y el Canon 15 de Etica Judicial.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina. El Juez Presidente Señor Hernán-dez Denton, la Jueza Asociada Señora Fiol Matta y los Jue-ces Asociados Señores Martínez Torres y Kolthoff Caraballo denegarían la moción. El Juez Asociado Señor Martínez Torres emitió un voto particular de conformidad, al cual se unió el Juez Presidente Señor Hernández Denton. El Juez Asociado Señor Estrella Martínez disintió porque considera que, como mínimo, una mayoría de este Tribunal debió conceder un término a la parte peticionaria y a la representación legal del Sr. Pablo Casellas para que se expresaran en torno a cómo el derecho de libertad de prensa e información puede afectar o no los derechos cons-titucionales del acusado a un juicio justo e imparcial, pre-vio a denegar la petición para radiodifundir el proceso criminal. Al no adoptarse ese curso de acción y rechazarse de plano la petición, se reafirmé en sus expresiones en el voto particular de conformidad en ASPRO et al., Ex parte I, 189 DPR 769, 784 (2013), y en el voto de conformidad en In re C. 15; Regl. Uso Cámaras Proc. Jud., 188 DPR 424, 445 (2013). El Juez Asociado Señor Rivera García se unió a las expresiones del Juez Asociado Señor Estrella Martínez *836únicamente en cuanto a que le concedería un término a las partes para que se expresaran en torno a cómo el derecho de libertad de prensa e información puede incidir en los derechos constitucionales del acusado a un juicio justo. La Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Feliberti Cintrón se unieron a las expresiones del Juez Asociado Señor Rivera García. La Juez Asociada Se-ñora Rodríguez Rodríguez no interviene.
(.Fdo.) Camelia Montilla Alvarado Secretaria del Tribunal Supremo Interina